DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 17/061,924 filed on 10/2/2020. Claims 1-12 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/2020 has been considered.

Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious a motivation to provide for a clutch assembly in combination with the remainder of the structure set forth in claims 1 and 7, particularly " wherein: 15for a transition mode, the actuation assembly is configured to rotate the first strut within the first pocket such that rotation of the first strut in the first rotational direction urges the first pawl radially inward into partial engagement with teeth disposed on an outer surface of the inner ring, the second pawl remains free of contact with the inner ring and the inner ring rotates in the first rotational direction".
The closest prior art of Samie 2009/0266667 discloses a clutch with first and second pawls 66,68 actuated by a first strut 17, where rotation of the strut 17 in the first direction (counterclockwise) urges the first pawl 66 into engagement with the inner ring 14 and the second pawl 68 remains free of contact with the inner ring.  However, in this condition, the inner ring is not free to rotate in the first direction or counterclockwise, but rather is blocked from rotation in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The documents listed on the PTO-892 disclose various selectable clutches.  Brezger ‘995 teaches a freewheel with 2 sets of pawls and a selector ring.  Burke ‘886 teaches a freewheel with rotating strut engaging a pawl.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/DAVID R MORRIS/Primary Examiner, Art Unit 3659